Citation Nr: 1204858	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-29 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a diabetes mellitus.

2.  Entitlement to service connection for a diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had a long period of service in the National Guard.  He served on these specific periods of active duty:  November 1971 to April 1977; November 1979 to April 1980 (Active Duty for Training); November 1990 to September 1991; January 2003 to August 2004; and from December 2004 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in part, denied the reopening of the claim for service connection for diabetes mellitus and denied service connection for peripheral neuropathy of the lower extremities.  

In August 201, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The Board has recharacterized the issues on appeal to most efficiently adjudicate the Veteran's appeal  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for diabetes mellitus in an unappealed May 2005 rating decision which is final.  

2.  Evidence received since May 2005 was not previously considered by agency decision makers, is not cumulative or redundant of evidence of record, addresses an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.  

3.  Diabetes mellitus was not noted upon the Veteran's entry into active duty in January 2003; clear and unmistakable evidence does not exist to rebut the presumption of soundness.  

4.  Service treatment records show that the Veteran was first diagnosed with diabetes mellitus in September 2003 during a period of active service; he continues to be diagnosed with diabetes mellitus.  

5.  Medical evidence establishes a diagnosis of peripheral neuropathy of the bilateral lower extremities during a period of active duty in June 2009.  


CONCLUSIONS OF LAW

1.  New and material evidence having been received; the claim of service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grants of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  New and Material Evidence to Reopen

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 2005 rating decision the RO denied the Veteran's claim for service connection for diabetes mellitus.  The RO notified the Veteran of this decision the same month.  The Veteran did not submit any new evidence or file a timely notice of disagreement to initiate an appeal and the rating decision became final.  

The evidence of record at the time of the May 2005 rating decision consisted of copies of some of the Veteran's service treatment records.  The RO denied service connection for diabetes mellitus based solely on a January 2004 service department medical evaluation Board report which stated that the Veteran's "new onset diabetes mellitus" existed prior to service and was not aggravated by service.  

The evidence received since the May 2005 rating decision includes a September 2009 service department medical evaluation and duty status report which indicates that hyperglycemia was incurred during his period of active duty from January 2003 to August 2004.  

This evidence is "new," as it was not considered at the time of the prior determination; it is also "material" in that it addresses the elements required for direct service connection and tends to substantiate the claim for service connection.  Accordingly, reopening of the claim for service connection diabetes mellitus is warranted.  


II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection and the claim is granted.  No deduction for the degree of disability existing at the time of entrance will be made.  See 38 C.F.R. § 3.322.

The Veteran had a long period of service in the National Guard.  His claims for service connection involve his last two periods of active duty service from January 2003 to August 2004, and from December 2004 to September 2009.  


A.  Diabetes Mellitus

The Veteran had a period of active duty service from January 2003 to August 2004.  He has testified that a full medical examination was not afforded him on entry to this period of active service.  The Veteran's private physician submitted a letter in February 2004.  In this letter the physician indicated that the Veteran was not known to have diabetes mellitus as of December 2002, which is just prior to him entering active duty in January 2003.  In view of this, coupled with the fact that there is no entrance examination report noting an existing diabetes disability,  the Veteran is presumed to have been sound upon entry to this period of active duty in January 2003.

Service treatment records reveal that the Veteran had a sudden onset of symptoms of blurred vision during active duty in September 2003.  Evaluation revealed that the Veteran had diabetes mellitus and proper medical treatment brought the disease under control.  All of the contemporaneous service treatment records from this period of time indicate that the Veteran had "new onset diabetes mellitus."  

The Veteran's military occupational specialty (MOS) is as an Army Medic, and specifically as a Pharmacy Specialist.  He has held this MOS for decades, so the Board must conclude that the Veteran has some expertise in medical matters.  He has testified that he did not have a diagnosis, or symptoms, of diabetes mellitus, prior to entering active duty in January 2003 and there is no reason to question his credibility.  

With one exception, all of the evidence of record indicates that the Veteran did not have a history of diabetes mellitus prior to entering service in January 2003, and that he developed new onset diabetes mellitus during active duty in September 2003.  A January 2004 service department Medical Board report indicated that the Veteran's diabetes mellitus existed prior to service and was not permanently aggravated by service.  This report, however, provides no facts and offers no rationale for this opinion.  Moreover, this report indicates the diagnosis as being "new onset diabetes mellitus" which contradicts the finding that the diabetes mellitus existed prior to service.  
In light of the medical evidence of record that supports a finding that diabetes did not preexist entry into service, the single piece of evidence against such a finding - the January 2004 Medical Board Report - which itself contains internally conflicting conclusions, without any supporting rationale, does not provide the clear and unmistakable evidence necessary to rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The Board finds that the Veteran did not enter active duty service with diabetes mellitus in January 2003; that he developed new onset diabetes mellitus in September 2003; and that he currently has diabetes mellitus.  Accordingly, service connection for diabetes mellitus is warranted.

B.  Peripheral Neuropathy

The Veteran claims entitlement to service connection for peripheral neuropathy of the lower extremities.  

The Veteran had his last period of active duty military service from December 2004 to September 2009.  In November 2009 a VA Compensation and Pension examination of the Veteran was conducted and one of the diagnoses indicated was "peripheral neuropathy of the bilateral lower extremities."  As such, he has a current diagnosis of the disability claimed.  

The RO denied service connection on the basis that there were no objective findings to support the diagnosis.  That is inconsistent with the  medical evidence of record.  

In June 2009, while on active duty, and having been on active duty for the last five years, the Veteran was seen for neurologic evaluation and, for the first time, diagnosed with peripheral neuropathy.  

He had complaints of numbness of all extremities.  Neurologic testing including EMG and nerve conduction studies were conducted.  Findings with respect to both lower extremities showed reduced amplitude and decreased conduction velocity.  The examining neurologist's impression was that this was "evidence of a mild sensormotor peripheral neuropathy" of the lower extremities.  

The evidence of record reveals electro-diagnostic evidence of mild sensormotor peripheral neuropathy of the bilateral lower extremities first diagnosed during a period of active duty service, along with a current diagnosis of the disability.  Accordingly, service connection for peripheral neuropathy of the bilateral lower extremities is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for diabetes mellitus is reopened.

Service connection for diabetes mellitus is granted.

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


